Per Curiam.
The defendant appeals from a judgment in favor of the plaintiff in an action tried before the court without a jury. The action was for slander and false arrest. The defendant is the proprietor of a gas station. In her absence, one of her employes accused the plaintiff of stealing one of her bottles of oil, and called the police who detained the plaintiff and subjected him to questioning. The employe was not shown to have any specific authority for the acts done. The mere fact that he was employed to wait on customers and service ears would not seem to furnish any basis to find, as a fact, that he had implied power to make false and slanderous accusations, or to occasion the arrest of an intending purchaser.
Judgment is reversed, with costs.